PER CURIAM.
Defendant was sentenced to two concurrent terms of thirty years for attempted murder and robbery and a concurrent term of five years for grand theft. The court retained jurisdiction over the first half of both thirty-year sentences.1 Section 947.-16(3), Florida Statutes (Supp.1982), provides that when an individual is convicted of two or more felonies and concurrent sentences are imposed, jurisdiction of the trial court shall apply only to the first half of the maximum sentence imposed for the highest felony charged and proven. Accordingly, this cause is remanded with instructions that the court strike the reservation of jurisdiction from one of the thirty-year sentences. Otherwise, the judgments and sentences are affirmed.
GRIMES, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.

. While section 947.16(3) does not contemplate the retention of jurisdiction over a sentence for attempted murder, as such, see Crotzer v. State, 425 So.2d 159 (Fla. 2d DCA 1983), the reservation here was appropriate under that portion of the statute which refers to the commission of any felony involving the use of a firearm or other deadly weapon.